            Case 4:18-cv-00106-JM Document 70 Filed 04/23/20 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION


CTHC HOLDINGS, LLC                                                                       PLAINTIFF

V.                                            4:18CV00106 JM

FIRST CAPITAL REAL ESTATE INVESTMENTS,
LLC, UNITED REALTY CAPITAL
OPERATING PARTNERSHIP, LP, and
SUNEET SINGAL                                                                            DEFENDANTS


                                                    ORDER

        Plaintiff filed suit against the Defendants on December 22, 2017. After two and a half

years of unsuccessful motions and hide-the-ball tactics by the Defendants1, the Court entered a

Default Judgment (ECF No. 66) against them as follows:

        a. Count I—Fraud. Judgment against Suneet Singal in the amount of $1,200,000.00 in

         compensatory damages and in the amount of $1,000,000.00 in punitive damages;

        b. Count II—Replevin and Count III—Breach of Contract. Judgment in the amount of

        $8,864,735.00 against the Defendants, jointly and severally.

Plaintiff now seeks attorneys’ fees. Defendants have not responded to the motion.

        “In a diversity action, state law governs the availability of attorney's fees where no

conflicting federal statute or court rule applies.” Burlington Northern R. Co. v. Farmers Union

Oil Co., 207 F.3d 526, 534 (8th Cir. 2000). Arkansas courts apply the Chrisco factors when

considering the reasonableness of attorney’s fees: (1) The experience and ability of the attorney;

(2) The time and labor required to perform the service properly; (3) The amount in controversy



1
  This description should not be taken as a negative commentary on the representation of Defendants by former
counsel, Mr. Joshua D. Brinen. The Court found Mr. Brinen to be cooperative and forthright to the extent possible.
             Case 4:18-cv-00106-JM Document 70 Filed 04/23/20 Page 2 of 3



and the result obtained in the case; (4) The novelty and difficulty of the issues involved; (5) The

fee customarily charged for similar services in the local area; (6) Whether the fee is fixed or

contingent; (7) The time limitations imposed upon the client in the circumstances; and (8) The

likelihood, if apparent to the client, that the acceptance of the particular employment will

preclude other employment by the attorney. All-Ways Logistics, Inc. v. USA Truck, Inc, 583 F.3d

511, 520-21 (8th Cir. 2009) (citing Chrisco v. Sun Indus., Inc., 800 S.W.2d 717, 718-19 (Ark.

1990)).

          “While courts should be guided by the foregoing factors, there is no fixed formula in

determining the reasonableness of an award of attorney's fees.” Phelps v. U.S. Credit Life Ins.

Co., 340 Ark. 439, 442, 10 S.W.3d 854, 856 (2000). “In addition, when a trial judge is familiar

with the case and the services performed, the fixing of a fee is within the discretion of the court

even in the absence of proof of the nature and extent of the attorney's services.” Hartford Acc. &

Indem. Co. v. Stewart Bros. Hardware Co., 687 S.W.2d 128, 129 (Ark. 1985).

          Plaintiff was represented by Kelly McNulty and Aaron Heffington of Gill Ragon Owen

P.A. Mr. McNulty and Mr. Heffington are respected attorneys with 21 years of experience

between them. The case required out-of-state depositions, a bench trial, and research and

response to numerous motions. Billing records show that counsel spent 483.50 hours on the case.

The case was taken on a fixed hourly basis with Mr. McNulty charging $250 per hour and Mr.

Heffington charging $195 per hour. Both rates are well within the market average in Little Rock.

On behalf of their client, counsel sought damages in the amount of $11,064,735 and were

awarded the full amount. The case involved complex financial transactions and contractual

issues, as well problematic discovery situations. Applying the Chrisco factors to this motion, the

Court finds the attorneys’ fees requested reasonable and appropriate.
          Case 4:18-cv-00106-JM Document 70 Filed 04/23/20 Page 3 of 3



       The motion for attorneys’ fees (ECF No. 68) is GRANTED. The Court finds that

Defendants owe Plaintiff $94,301.50 in attorneys’ fees.

       IT IS SO ORDERED this 23rd day of April, 2020.



                                                          ______________________________
                                                          James M. Moody Jr.
                                                          United States District Judge
